Per Curiam.
Upon the authority of Prince v. Prince, ante p. 552, 117 Pac. 255, the judgment and decree in this case is reversed, and the case remanded with instructions to enter a decree in favor of the appellant; conditioned, however, that within ninety days after the remittitur goes down, appellant pay into the registry of the superior court the sum of $500, for the use and benefit, and subject to the order, of Lelah A. Prince, and the further sum of $100 subject to the order of, and for the use and benefit of, the estate of Jonathan D. Prince, deceased; the devise of property to appellant being made by the said Jonathan D. Prince upon the conditions aforesaid. It appearing to the court that appellant was a minor at the time this action was begun, and he not having complied with the conditions of said will, the court finds that equity requires that he be given an opportunity so to do. If the terms of the decree to be so entered be not complied with within the time stated, the property so devised will be subject to the further order of the superior court.